Citation Nr: 1743423	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  04-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date for service connection for migraine headaches prior to March 11, 1983.

2.  Entitlement to an initial compensable rating for migraine headaches prior to September 11, 2002, a rating in excess of 10 percent from September 11, 2002 to June 12, 2003, in excess of 30 percent from June 13, 2003 to August 5, 2003, and a rating in excess of 50 percent thereafter.

3.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal currently resides with the RO in Phoenix, Arizona.  

Although the Veteran initially requested a hearing before the Board, in April 2009, he withdrew his personal hearing request.  

The appeal was previously remanded by the Board in October 2013 under two separate covers.  At that time, the Veteran was represented by a private attorney for a portion of the issues on appeal and represented by the service organization for the remaining issues.  The Veteran is no longer represented by the private attorney and the service organization listed on the title page above represents the Veteran in all matters.  See July 2017 letter from Disabled American Veterans. 

With respect to the claim for an earlier effective date for migraine headaches, the Veteran perfected the appeal in February 2004.  The Agency of Original Jurisdiction (AOJ) certified the appeal to the Board in May 2013.  See May 2013 VA Form 8.  The Board acknowledges that it did not address the issue in either of the October 2013 decisions.  As the issue is ripe for appeal and has not been withdrawn from appeal, the Board has added the same to the title page above. 

The issues of entitlement to higher ratings for migraine headaches as well as entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for migraine headaches was granted in March 2003 with an effective date in September 2002.

2.  Following a notice of disagreement, in January 2004, the AOJ assigned an earlier effective date of March 11, 1983 and issued a statement of the case; the Veteran perfected his appeal. 

3.  The earliest effective date for the establishment of service connection for migraine headaches, is March 11, 1983, the date of receipt of the Veteran's original claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 11, 1983, for migraine headaches are not met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), (r), 3.114(a), 3.151(a), 3.159, 3.400(b)(2), 3.816(c)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for migraine headaches.  He alleges that service connection, and corresponding disability payments, should be effective from the date of discharge from service.  See February 2004 Form 9.  

In this case, the AOJ granted service connection for migraine headaches in March 2003 with an effective date in September 2002.  Following receipt of the Veteran's notice of disagreement with the effective date, the AOJ granted an earlier effective date to March 11, 1983.  The AOJ also issued a statement of the case and the Veteran perfected his appeal.  

In general, except as otherwise provided, the effective date of an evaluation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary. See 79 Fed. Reg. 57,660  (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case. Id.  at 57,686.

Under the former regulations, any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014). 

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  

In this case, the Veteran's original claim of service connection for headaches was received on March 11, 1983, approximately 12 years after his discharge from service.  He does not contend that he submitted a claim prior to March 11, 1983 but rather that the reason he did not submit a claim earlier was because he was told by medical professionals that his headaches would resolve.  He asserts that he is entitled to an earlier effective date for service connection because he had migraine headaches since service.  See February 2004 Form 9. 

Under former 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition.  38 C.F.R. § 3.157 (2014); Lalonde v. West, 12 Vet. App. 377 (1999).  In Lalonde, the Court explained that it understood the appellant's feelings of entitlement to an earlier effective date based on VA treatment supplied prior to the date of claim for service connection.  However, the Court went on to explain that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Id at 382. 

Here, the Veteran's VA treatment immediately following service was not pre-dated by an adjudication of a claim for service connection as discussed in former 38 C.F.R. § 3.157, and, as such, that regulation does not afford a basis for finding that VA treatment dated prior to March 11, 1983, constitutes a claim of entitlement to service connection for his headache disability.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

While the Veteran believes that the effective date for the award of service connection for migraine headaches should be earlier than assigned by the AOJ, the provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.816 (c)(2).  In this case, the AOJ assigned an effective date of March 11, 1983, the date of receipt of the Veteran's original claim for service connection, which is the earliest date allowable under the applicable criteria discussed above.  38 C.F.R. §§ 3.400(b)(2)(ii), 3.816(c)(2).  Consequently, the Board concludes that the claim for an earlier effective date must be denied. 

In reaching this conclusion, the Board sympathizes with the Veteran but finds that it has no alternative but to deny the Veteran's appeal for an earlier effective date.


ORDER

An effective date earlier than March 11, 1983 for service connection for migraine headaches, is denied. 





REMAND

Regarding the remaining issues on appeal, the Board finds that a remand is required.   

Specifically, for the reasons explained below, additional VA examinations/opinions must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

With respect to the claim for an increased rating for migraine headaches, in the October 2013 remand, the Board requested a VA opinion regarding the frequency and severity of the Veteran's headaches dating back to the grant of service connection in 1983, to include description of any characteristic prostrating attacks.  The AOJ obtained the retrospective opinion in January 2016, however, the VA examiner offered contradictory conclusions with respect to the onset of any characteristic prostrating attacks.  Specifically, the examiner indicated that the Veteran had characteristic prostrating attacks since 1983 but was not able to render a description of the frequency and severity of the Veteran's characteristic prostrating attacks for the period between 1983 and 2002.  Then, the examiner offered an opinion that it was less likely than not that the Veteran's migraines were accompanied by characteristic prostrating attacks at any point from 1983 to September 2002.  

The remaining medical evidence of record also appears to be in conflict.  In this regard, a June 2004 letter from Dr. G., noted that the Veteran experienced two to five migraine headaches per year since 1971.  Such statement is inapposite to treatment records dated in from September 1998 to August 2002 which documented migraine headaches occurring once per year.  

All of these records appear to be in conflict with new evidence added to the record in April 2016.  In an April 2016 statement, the Veteran's wife's statement reported her observations of the Veteran's migraine headaches with prostrating attacks three times per week from 1993 to 1999.  The Veteran's wife described regularly having to pick the Veteran up from work and bring him home, due to migraine headaches.  She reported that once at home, the Veteran would lay down in a dark room for at least four hours with no noise, use an oxygen tank, and take a nap.  She also reported that beginning in 1999, the Veteran's headaches became progressively worse and increased to five to six times per week, lasting as long as seven hours at a time.  Id.
  
Based on these facts, and on the fact that the Veteran was scheduled for a VA headaches examination subsequent to the Board's last remand, but was not properly notified, and the Veteran has since requested to appear at this examination, the Board finds that the Veteran should be afforded a VA examination regarding the severity and frequency of his migraine headaches, and any accompanying characteristic prostrating attacks, since 1983.
  
Additionally, with respect to the claim for service connection of a low back disorder, a VA addendum opinion is required.  In this regard, in October 2013, the Board remanded the appeal for a VA examination to determine whether the Veteran's current low back disorder was related to service or service-connected disability.  The Veteran was afforded a VA examination for the low back disability in November 2015.  The examiner did not clearly identify the Veteran's current low back disorder or fully answer the questions asked regarding the entitlement to service connection on a secondary basis.  As such, an addendum opinion is required.  See Stegall, supra. 

Lastly, as the Veteran is in receipt of ongoing VA treatment, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include records from the San Diego VA healthcare system dated from September 2015. 

2.  After completion of item number 1 above, afford the Veteran the appropriate VA examination to evaluate the current severity of his headaches as well as provide a retrospective medical opinion from a physician regarding the frequency and duration of the Veteran's service-connected migraine headaches from 1983.

The examiner is asked to review the record and take a detailed history from the Veteran regarding the frequency and severity of migraine headaches, including a description of any prostrating attacks, since 1983.  The examiner is reminded that the Veteran is competent to report observations that come to him through his senses. 

Following review of the record and the Veteran's reported history of the frequency and severity of migraine headaches, the examiner is asked to address the following: 

a) Were the Veteran's migraine headaches accompanied by characteristic prostrating attacks at any point prior to September 11, 2002?  If so, please indicate when the characteristic prostrating attacks began.  In answering this question, please consider the Veteran's wife's statement submitted in April 2016, regarding her observations of the Veteran's migraine headaches with prostrating attacks since 1993, as well as the June 2004 letter from Dr. G. indicating that the Veteran had migraine headaches two to five times per year since 1971.  

b) Please discuss the functional effects of the Veteran's migraine headaches on his ability to work prior to November 2005 (the effective date of TDIU which has already been granted).  This will help the Board to determine whether the migraine headaches resulted in severe economic inadaptability. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completion of item number 1 above, seek a VA addendum opinion regarding the claimed low back disorder to determine whether any current low back disorder is related to service-connected right knee disability.  The electronic claims file must be reviewed by the examiner.  The Board leaves it to discretion of the clinician sought to render the addendum opinion as to whether another in-person examination is necessary.  

The examiner is asked to address the following: 

a) Identify all current back disorders. 

b) Please opine as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is caused or aggravated beyond its natural progression by the Veteran's service-connected right knee disability.  The Board acknowledges that the November 2015 VA examiner explained the reasoning as to why such disorder would not be caused by a knee disability; however, the examiner did not address whether the right knee disability aggravates the low back disorder.  

All opinions expressed should be accompanied by supporting rationale.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


